Citation Nr: 0431308	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  02-18 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for chondromalacia of the 
right patella, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991.  This matter comes before the Board of 
Veterans' Appeals (Board) from a June 2000 rating decision 
issued by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Los Angeles, California.  The 
veteran disagreed with the 10 percent disability rating 
assigned and this appeal ensued.  In May 2001, the RO 
increased the evaluation to 20 percent disabling.  As the 
veteran has not clearly expressed intent to limit this 
appeal, it continues.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  
The veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge in August 2003.  A transcript of 
the hearing is of record.  


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.

2.  The right knee disability is manifested by moderate 
instability.  

3.  The right knee disability is manifested by minimal 
osteoarthritis with painful motion.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for chondromalacia of the right patella have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2004); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.14, 4.71a, Diagnostic Codes 5257, 5258, 
5262 (2004).  

2.  The criteria for a separate 10 percent disability rating 
for osteoarthritis of the right knee have been met.  
38 U.S.C.A. §§ 1155,5107 (West 2002); 38 C.F.R. §§ 3.12, 4.3, 
4.7, 4.14, 4.40, 4.59, 4.71a, Diagnostic Codes 5260, 5261 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that her current 20 percent disability 
rating does not properly evaluated her service-connected 
right knee disability.  She argues that she is therefore 
entitled to an increased rating.

Duty to Notify and Assist

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  Because the 
VCAA notice in the instant case was not provided to the 
veteran prior to adjudication of her claim, the timing of the 
notice does not comply with the express requirements of the 
law.  See 38 U.S.C.A. § 5103(a) (West 2002).  As the VCAA was 
not enacted until November 9, 2000, the Board concludes that 
the RO did not err by not providing the veteran notice of 
VA's duty to assist with her claim prior to the initial 
adjudication in June 2000.  VAOPGREC 7-2004 (July 16, 2004).

VA must notify the claimant of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified of VA's duty to 
assist with her claim in September 2002.  She was informed of 
the criteria for evaluating knee disabilities and told that 
VA would obtain all evidence in custody of a Federal 
department or agency, make reasonable efforts to obtain 
evidence from other sources when sufficiently identified by 
her, and provide an examination if deemed necessary.  The 
veteran was also reminded that she was required to cooperate 
with VA's efforts on her behalf.  The veteran was also 
informed by letter in March 2000 that she should complete and 
submit release forms with the required information for 
private medical providers if she wanted VA to obtain such 
evidence on her behalf.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to VA notices.  In fact, the 
veteran was again reminded of VA's duty to assist with her 
claim at the August 2003 hearing but, for expediency, chose 
to obtain and submit private medical evidence in support of 
her claim.  Accordingly, the Board considers the VA's notice 
requirements have been met and any error in timing is 
harmless.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded VA examinations in April 
and August 2000.  See 38 C.F.R. § 3.159(c)(4) (2004).  The 
resulting reports have been obtained.  VA treatment records 
and private medical evidence have been associated with her 
claims folder.  The Board notes that the veteran submitted a 
waiver of initial consideration by the RO of evidence 
submitted in August 2003.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
The veteran has not identified evidence not of record or 
supplied necessary release forms to obtain any additional 
evidence.  In view of the foregoing, the Board concludes that 
no further assistance to the veteran regarding development of 
evidence for the issue decided herein is required, and would 
be otherwise unproductive and futile.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West 2002); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997). 

Legal Criteria

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1, 4.2 (2004).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, only the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation under 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2004).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2004).  The determination of the merits of the claim must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that 
evidence supporting a claim or being in relative equipoise is 
more than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Summary of the Evidence

A May 1999 VA treatment record reflects that the veteran 
complained of right knee pain.  The record reflects no 
locking of the knee but occasional instability.  Examination 
revealed full range of motion with crepitus, tenderness, and 
some laxity.

An April 2000 VA examination report reflects that the veteran 
reported that her knee gave way on her occasionally, 
especially with climbing stairs and walking and that 
squatting and kneeling were very difficult.  She complained 
of pain about three to four times a week that lasted about 
half a day, for which she took Motrin.  The report reflects 
that physical examination of the veteran revealed no unusual 
shoe-wear pattern and equal leg lengths.  The veteran did not 
require an assistive device to ambulate and she was able to 
toe walk and heel walk but was unable to squat down from a 
standing position.  She had no limitation on standing or 
walking.  Right knee flexion was 130 degree with pain at 90 
degrees and she had normal right knee extension.  The report 
reflected drawer sign was positive on the right while 
McMurray sign was negative.  The examiner noted that the 
veteran's range of motion was affected by pain and lack of 
endurance but that there was no weakness, fatigue or 
incoordination.

An April 2000 radiology report reflects that an X-ray of the 
veteran's right knee revealed degenerative hypertrophic 
spurring at the proximal posterior patella and the medial 
tibial condoyle but the knee joint space was not 
significantly narrowed.  The report contains an impression of 
mild degenerative arthritis.

A May 2000 letter from a VA ambulatory clinic reflects that 
the veteran was treated for bilateral wrist and knee 
conditions.  In pertinent part, the letter reflects that the 
veteran had osteoarthritis of the knees and that these 
conditions tended to limit the veteran's physical activities.

A June 2000 VA treatment record reflects that the veteran 
reported that her knees "went out" the previous month, 
which had happened two times a week since then.  Physical 
examination revealed right knee crepitus.

The August 2000 VA examination report reflects that the 
veteran complained of constant bilateral knee pain that was 
worse on the right.  The report reflects that the veteran 
brought a cane to the examination but she was able to walk 
without it.  She walked slowly without favoring either lower 
extremity and was able to stand on heels and toes but the 
veteran indicated she was unable to heel walk or toe walk.  
The report reflects that physical examination showed that she 
had full extension and full flexion of the knees but there 
was pain, fatigue, weakness and lack of endurance.  There was 
no medial or lateral collateral ligament laxity and both 
anterior and posterior drawer signs were negative.  Lachman 
test was also negative.  The veteran complained of pain upon 
motion of the knee and that there was generalized tenderness 
of the knees.  There was no swelling or popliteal cyst.  
Patellar compression testing was accompanied by pain.  The 
report reflects that the examiner noted that while the 
veteran's gait was slow, it was normal and that she had no 
neurological deficiencies in the lower extremities.  X-rays 
showed minimal degenerative changes of the right knee with 
mild marginal osteophytes.  There was also lateralization of 
the patella.

An August 2000 VA physical therapy evaluation record reflects 
that the veteran reported pain that had gotten progressively 
worse and that her knee gave away at least four to five times 
a day.  She took Motrin for pain and had done minimal 
exercises at home.  The record reflects that the veteran's 
goal for physical therapy was to control right knee pain.  
The veteran had a good heel to toe gait that was non-
antalgic; her feet were slightly pronated but she had no 
varus or valgus deformity.  The record shows that she had 
negative five degrees to 120 degrees of active range of 
motion while her passive range of motion was zero to 120 
degrees.  She had slight effusion on palpations.  Her 
treatment records reflect that the veteran reported a week 
later that her knees were feeling better with exercises.  In 
September 2000, the veteran indicated that she was doing her 
home exercise program and that her knee was feeling better.

An August 2001 private medical record reflects that the 
veteran was being treated at a VA facility but wanted a 
second opinion.  She stated that her right knee had been 
giving away and locking up.  Physical examination revealed a 
right antalgic limp and had right knee range of motion of 
zero to 95 degrees.  The examiner noted a 15-degree "lag" 
with knee extension in the sitting position.  There was no 
medial or lateral laxity.  While she had a negative Lachman's 
sign, McMurray's sign was positive.  The report indicates 
that X-ray showed a two-degree varus deformity between the 
femur and tibia on the right with a similar alignment on the 
left.

A January 2002 VA telecare nurse assessment note indicates 
that the veteran had fallen off her bicycle the day before 
and complained of bilateral knee and pelvis pain.  A January 
2002 VA rheumatology clinic note reflects that the veteran 
complained of constant knee pain while physical examination 
revealed full range of motion of the extremities with no 
muscle atrophy noticed.  A December 2002 VA progress note 
shows that the veteran was walking "strongly" with a cane 
and she stated she had severe chronic knee pain.

A May 2003 VA progress note reflects that the veteran had 
minimal osteoarthritis of the knee.  A September 2003 letter 
from a VA ambulatory clinic reflects that the veteran used a 
cane as she experienced difficulty with ambulation and 
difficulty climbing stairs.  The letter reports that she had 
right knee symptoms of pain, swelling with limitation of 
function, and a walking limitation of a one-half block before 
her knees locked up.

Legal Analysis

The veteran's service-connected right knee disability is 
currently evaluated under Diagnostic Code 5262 as impairment 
of the tibia and fibula.  When the disorder to the tibia and 
fibula results in a malunion with slight knee or ankle 
disability, the rating is ten percent; when the malunion is 
with moderate knee or ankle disability, the rating is 20 
percent; when the malunion is with marked knee or ankle 
disability, the rating is 30 percent; and when the disorder 
results in a nonunion, with loose motion, requiring a brace, 
the rating is 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2004).  

Here, the evidence does not reveal a marked knee disability.  
Instead, August 2001 private medical evidence reflects that 
the veteran had a two-degree varus deformity between the 
femur and tibia on the right with a similar alignment on the 
left.  While she had a right antalgic gait, the veteran's 
main complaint evolved around pain.  VA clinical records in 
2003 note that the veteran used a cane for ambulation and 
difficulty climbing stairs.  While the evidence reflects that 
the veteran has functional limitation due to her right knee 
disability, the evidence is not indicative of malunion of the 
knee resulting in a marked knee disability.  Accordingly, the 
Board concludes that the evidence of record does not 
illustrate a disability picture that more closely 
approximates the criteria for a 30 percent disability rating 
under Diagnostic Code 5262.  See 38 C.F.R. § 4.7 (2004).

The Board has also considered whether a disability rating in 
excess of 20 percent is appropriate under alternative 
diagnostic criteria.  But see 38 C.F.R. § 4.14 (2004) (anti-
pyramiding provision).  While the evidence shows that the 
veteran's complained of locking of her knee and a walking 
limitation of a one-half block before her knees locked up, 
the maximum disability rating for frequent episodes of 
locking, pain, and effusion is 20 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2004).  Therefore, a higher 
disability rating is not available based on locking of the 
knee with pain.  Nor does the evidence indicate that the 
veteran has ankylosis of her right knee such that that 
application of Diagnostic Code 5256 would be proper.  Nor 
does the evidence of record indicate that the veteran's 
service-connected right knee disability is manifested by 
functional impairment that approximates a range of motion of 
either flexion limited to 15 degrees or extension limited to 
30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261 (2004); VAOPGCPREC 9-04; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991) (function loss due to pain is rated at the 
same level as the functional loss where motion is impeded).  
As such, a higher disability rating based on limitation of 
function as manifested by range of motion is not warranted.

The criteria of Diagnostic Code 5257 provide for evaluations 
of knee disabilities involving recurrent subluxation or 
lateral instability, with a 10 percent evaluation assigned 
for slight impairment, a 20 percent evaluation for moderate 
impairment, and a 30 percent (the maximum allowed) for severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004); 
see Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  While the 
April 2000 VA examination report reflects that the veteran 
complained of pain a few times a week and occasional giving 
away of her knee, the report also reflects that she had a 
positive drawer sign.  The evidence shows that during the 
pendency of this appeal the veteran's service-connected 
disability worsened such that she went from not needing a 
cane for ambulation to a December 2002 VA progress note 
reflecting that she walked "strongly" with a cane with 
complaints of severe chronic knee pain.  An August 2001 
private medical record also reflected that the veteran had a 
positive McMurray's sign.  The September 2003 VA letter 
reflects that the veteran experienced difficulty with both 
ambulation and difficulty with climbing stairs.  This 
evidence is clearly indicative of a moderate disability 
resulting from instability corresponding to a 20 percent 
evaluation under Diagnostic Code 5257.  However, the evidence 
is not indicative a severe knee disability due to instability 
of the knee.  See 38 C.F.R. § 4.7 (2004).

Nevertheless, the General Counsel for VA, in a precedent 
opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  When 
the knee disorder is already rated under Diagnostic Code 
5257, the veteran must also have limitation of motion which 
at least meets the criteria for a zero-percent rating under 
Diagnostic Code 5260 (flexion limited to 60 degrees or less) 
or 5261 (extension limited to 5 degrees or more) in order to 
obtain a separate rating for arthritis.  VAOPGCPREC 9-98.  
Additionally, the General Counsel in VAOPGCPREC 9-98 held 
that a separate rating for arthritis could also be based on 
X-ray findings and painful motion under 38 C.F.R. § 4.59.  
See also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 
1997).  Where additional disability is shown, a veteran rated 
under Diagnostic Code 5257 can also be compensated under 5003 
and vice versa.

The evidence includes x-ray findings of osteoarthritis of the 
right knee.  Osteoarthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved in the veteran's claim.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  The August 
2002 private medical record reflects that the veteran's right 
knee range of motion was from zero to 95 degrees with a lag 
with the knee extension when sitting.  The April 2000 VA 
examination report reflects that her flexion, as impeded by 
pain, was to 90 degrees.  Her active extension had previously 
been recorded as five degrees in August 2000 when she began 
physical therapy at a VA medical facility for right knee 
pain.  In short, the evidence reveals that the veteran had 
flexion of her right knee that does not meet the criteria for 
a noncompensable rating and very slight limitation of active 
extension (although all passive extensions recorded were 
normal, or to zero degrees) that is not to a compensable 
degree.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261 (2004); VAOPGCPREC 9-04; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

However, an evaluation of any musculoskeletal disability must 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the instant 
case, the August 2001 private medical record reflects that 
the veteran had a right antalgic limp and the evidence 
reveals that she walks with a cane and had a lack of 
endurance.  This additional functional limitation, when 
combined with the X-ray findings of minimal osteoarthritis of 
the right knee, warrants a separate 10 percent disability 
rating under the criteria of Diagnostic Code 5003.  See 
VAOPGCPREC 9-98; Degmetich v. Brown, 104 F. 3d 1328, 1331 
(Fed. Cir. 1997).  

In short, the evidence of record is reflective of a 
disability picture that more closely approximates the 
criteria for separate disability ratings based on moderate 
instability and x-ray findings of osteoarthritis of the right 
knee with painful motion.  In light of the evidence of record 
and based on this analysis, it is the determination of the 
Board that the preponderance of the evidence is against an 
evaluation in excess of 20 percent for instability caused by 
chondromalacia of the right patella, and that the evidence 
supports the assignment of a separate 10 percent evaluation 
for arthritis of the right knee.  


ORDER

An evaluation in excess of 20 percent for chondromalacia of 
the right patella is denied.  

A separate 10 percent evaluation for arthritis of the right 
knee with limitation of function to pain on use is granted.  



	                        
____________________________________________
	JEFFERY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



